DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein actuator”. The examiner recommends applicant include --the-- or --said-- before actuator for antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 2007/0041814) in view of Fritchie et al., (US 2010/0324722; hereinafter “Fritchie”).
As to claim 1, Lowe teaches a storage module for liquids to be used in a diagnostic analysis, the storage module comprising: 
a refrigerated housing 54, a side of the housing having a vertical opening 94; 
a plurality of shelves 28 in the housing, the shelves to support one or more carriers 22; 
an actuator (implicitly part of the robotic means 30); and 
a carrier transporter to move one or more carriers into or out of the housing through the vertical opening, the carrier transporter disposed outside of the housing, the actuator to move the carrier transporter vertically along the vertical opening (reads on robotic means 30; see Fig. 1), 
the carrier transporter including: 
a base 30 coupled to the actuator;
an arm 180 extending horizontally from the base, the arm being rotatable about a vertical axis; and 
fingers 188 that  movable horizontally along the arm, the hand to move through the vertical opening to engage a carrier on a shelf in the housing (see para [0057] et seq.) 
	Lowe does not explicitly teach the hand itself is movable horizontally along the arm, the hand to move through the vertical opening to engage a carrier on a shelf in the housing. 
In the related art of laboratory automation system, Fritchie teaches a robotic gripping device 220 is capable of moving vertically by means of a threaded screw 222. Attached to the robotic gripping device 220 is a nut (not shown) that enables the robotic gripping device 220 to move vertically along the threaded screw 222. Movement of the nut can be actuated by a motor (not shown), typically a stepper motor. The robotic gripping device 220 is further capable of moving in a horizontal direction along tracks 224, 226, which are dedicated to the robotic gripping device 220. The robotic gripping device 220 can be designed to have features to enable telescoping movement and rotational movement. The telescoping feature enables the robotic gripping device 220 to have the reach thereof extended or retracted. The rotational feature facilitates the gripping, raising, lowering, and placing of micro-well plates in positions desired.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in Lowe the particular carrier transporter of Fritchie since Fritchie recognizes that the telescoping feature enables the robotic gripping device to have the reach thereof extended or retracted for enhanced loading capability.
As to claims 2, 12, and 16, Fritchie teaches the actuator includes a vertically orientated screw and a motor to drive the screw, the screw disposed outside of the housing, the motor to drive the screw to move the carrier transporter vertically along the vertical opening (see Fig. 3 and para [0073] et seq.)  
As to claims 3, 4, 17 and 18, the use of multiple actuators is well known in the automated laboratory art.  
As to claim 5, Lowe teaches the hand includes a horizontal plate having a slot (the area between elements 188) to receive a tab on a carrier (note the tab and the carrier are considered.
As to claims 6-8, the use of a wheel, the vertically stacked carousels coupled to the wheel via an axle; and a motor to drive the wheel to rotate the vertically stacked carousels in the housing. 
As to claims 9 and 19, the inclusion of a waste bin, wherein the carrier transporter transfers at least one of an empty carrier or a defective carrier to the waste bin, is well known in the automated laboratory art.  
Claim 10 directed to process or functional language which are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Nevertheless, Lowe teaches the carrier transporter is to transfer one or more carriers between at least one of the shelves 28 and a first transfer location (e.g. conveyor 40 and/or another storage module 26. 
As to claim 11, Lowe teaches including a loading bay having an array of slots to receive one or more carriers, the loading bay accessible by a user for manual loading or unloading of one or more carriers (reads on any one of the other storage modules 26, 26’, etc.)
As to claims 13 and 14, Lowe teaches a track disposed between the loading bay and the side of the housing; and a second carrier transporter movable along the track, the second carrier transporter to transfer one or more carriers between the first transfer location and the slots of the loading bay, wherein the second carrier transporter is to transfer one or more carriers between the first transfer location and a second transfer location that is accessible by a carrier transporter of a diagnostic analyzer is well known in the automated laboratory art.  
As to claim 15, Lowe teaches a method comprising: moving a carrier transporter vertically along a vertical opening in a side of a refrigerated housing, the housing containing a plurality of shelves to support a plurality of carriers having one or more containers of fluid for use in a diagnostic analysis, the carrier transporter including an arm and a hand that is movable along the arm; rotating the arm to a position where the hand is radially aligned with a first carrier on a shelf in the housing; extending the hand outward on the arm and through the vertical opening to a position where a slot in the hand is aligned vertically below a tab on the carrier; moving the carrier transporter vertically upward such that the tab is inserted into the first carrier and is supported by the hand; retracting the hand on the arm to remove the first carrier from the housing; and transferring the first carrier, via the carrier transporter, to a transfer location (see para [0038] et seq.)
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Luoma, II which teaches a diagnostic system with a handling system that has a loading bay to receive and hold a plurality of carriers. An identification device is configured to identify an identifying feature of the carriers to determine the type of contents loaded on each carrier. A transporter transports the carriers from the loading bay to a first or second location depending on the determined type of contents on each carrier. The transporter has random access to the plurality of carriers in the loading bay. A diagnostic process is conducted using the contents. A carrier, such as for reagents, has one or more holding portions, at least one of which can be moved or rotated with respect to the body of the carrier for mixing or stirring the contents of a container coupled therewith. Also, a retention member can be associated with a positioning device, such as a carousel, to lock and unlock the carrier with respect thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798